DETAILED ACTION
The proposed amendment to the specification and claims filed along with First Action Interview Communication filed 03/10/2021 are entered. 
The First Action Interview conducted on 03/18/2021. 
As such, claims 1-3, 5, 8-11, 14, and 17-19 have been amended. Claims 6-7, 15-16, and 20 have been canceled. And new claims 21-25 have been added.
Claims 1-5, 8-14, 17-19, and 21-25 (as renumbered to claims 1-17) are allowed over the prior art of record. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an E-mail with the attorney of record, Hsin-Yuan Huang on 03/22/2021.
The examiner’s amendment is as follow:
In the specification, 
Paragraph [0080] has been amended as follows:

[0080] Similar to the above method embodiments, the specification also provides an apparatus for processing blockchain-based transactions according to some embodiments. The embodiments of the apparatus for processing blockchain-based transactions can be implemented by an electronic device. The apparatus embodiments may be implemented by software, hardware, or a combination of hardware and software. non-transitory computer-readable storage medium (i.e., non-volatile storage memory or device) into a memory through one or more processors of the electronic device. In a hardware implementation, FIG. 6 shows a hardware structure of an electronic device where the apparatus for processing blockchain-based transactions is located. The electronic device where the apparatus in the embodiment is located may include other hardware according to the actual functions thereof, besides a processor, a memory, a network interface and a non-volatile storage shown in FIG. 6, and descriptions are omitted herein.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding amended claims 1, 10, and 19 the prior art of record fails to disclose or suggest the combination of claimed provisions of:
maintaining a Nonce list on the blockchain network, the Nonce list comprising a plurality of first Nonce records associated with a user account, each of the first Nonce records comprising (1) a same Nonce value and (2) a unique auxiliary parameter, wherein the unique auxiliary parameter comprises an index identifier of a respective first Nonce record and a version identifier of the Nonce list, and wherein a total number of the plurality of first Nonce records indicates a maximum number of concurrently-executable transactions with respect to the user account; and…in response to determining that each of the corresponding second Nonce records matches a different first Nonce record of the plurality of first Nonce records: determining that the plurality of transactions pass replay attack detection; accepting the plurality of transactions for concurrent execution; and increasing the Nonce value of each of the different first Nonce records by a preset increment.

Based on the applicant’s amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the above limitations that are featured above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bathen et al., US 2020/0052880 disclosing assigning each of the blockchain member devices public/private key pairs, publishing the public keys of the blockchain member devices in a list, identifying a request from 
Uhr et al., US 2018/0189878 disclosing a method of registering a point distributor and an exchange rate for a united point service is provided in which embed a unique nonce in a transaction to prevent the attack. In this case, the replay attack may be prevented because the attacker cannot create a valid signature value regarding the unique nonce. In detail, because a single transaction has a single unique nonce, if the unique nonce included in a received transaction is found to be used in another transaction received earlier, then the received transaction is determined as an anomalous transaction, i.e., an invalid transaction.
Chang, US 2020/0192873 disclosing a blockchain network, in which each node is able to be dynamically assigned different function for a given transaction that can be executed in parallel.

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        03/22/2021